Citation Nr: 1523115	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-41 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chronic asthma.

2.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from September 1999 to March 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2002 rating decision denied the appellant's claim for entitlement to service connection for asthma; the Veteran did not appeal the rating decision and it became final. 

2.  December 2004 and February 2007 rating decisions denied the Veteran's petitions to reopen his claim for entitlement to service connection for asthma; the Veteran did not appeal the rating decisions and they became final. 

3.  Evidence received subsequent to the February 2007 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for asthma.


CONCLUSIONS OF LAW

1.  The December 2002, December 2004 and February 2007 rating decisions are final as to the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has not been received since the February 2007 rating decision to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim to reopen.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in July 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The July 2009 letter included an explanation of "new and material evidence."  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In regard to the Veteran's petition to reopen his claim for entitlement to service connection for asthma, in attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO originally denied the Veteran's claim for entitlement to service connection for chronic asthma in a December 2002 rating decision.  The RO found there was no evidence the claimed condition existed.  The Veteran did not appeal the decision and it became final.

The Veteran filed a petition to reopen the claim.  In a December 2004 rating decision, the RO denied the Veteran's petition to reopen the claim for entitlement to service connection for chronic asthma.  The RO found the evidence did not show that the condition was incurred in or aggravated by military service.  In January 2006, the RO received the Veteran's service treatment records.  The RO denied the claim for entitlement to service connection for chronic asthma in a February 2007 rating decision.  The Veteran did not appeal the rating decision and it became final.  

Since the February 2007 rating decision, the Veteran has submitted new evidence, including private treatment records.  A June 2006 Garrett County Memorial Hospital record reflects that the Veteran reported having a wheeze and shortness of breath.  The clinical impression was asthma.  The notes indicate the Veteran took a physical agility test.  After a 11/2 mile run he started to have complaints of chest congestion and persistent cough.  The report noted a history of lung problems.  Although the records are new, the Board finds that the private treatment records are not material.  Evidence that the Veteran had a current diagnosis of asthma was already of record at the time of the last final rating decision in February 2007.  The new private treatment records do not indicate that the Veteran's asthma was incurred in service or permanently worsened by service.  Thus, the records do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim, even under the low threshold of Shade.

The Veteran has asserted that his asthma began in service and did not exist prior to service.  As the Veteran previously asserted that his asthma began in service his statements are cumulative and redundant of evidence previously of record in February 2007.  Consequently, his statements are not new and material. 

Although new evidence has been added to the claims file since the last final rating decision in February 2007, the Board finds that the evidence is not material.  Thus, the petition to reopen a claim for entitlement to service connection for asthma is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the claim for entitlement to service connection for asthma is not reopened, and the appeal is denied.



REMAND

The Veteran asserts that he has a bilateral ankle disability that is related to service.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Veteran's service treatment records reflect that he was diagnosed with right and left ankle sprains in service.  See October 1999 and January 2000 service treatment records.  In a September 2010 substantive appeal, the Veteran reported that his right ankle continued to give him more problems than his left.  In a January 2012 notice of disagreement, the Veteran stated that he still had a problem with his ankles.  The Veteran is competent to report ankle pain.  As he has asserted that he has had bilateral ankle pain since service, and he had right and left ankle sprains in service, the Board finds that he should be afforded a VA examination to determine whether he has any ankle disabilities that are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination of both ankles to determine the following:

(a)  Identify any right and/or left ankle disabilities present.

(b)  Provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any ankle disabilities identified are etiologically related to service.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a bilateral ankle disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


